DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 04 Mar 2021, in which claims 1, 4, 5, 7, 11-16, and 31-32 are amended to change the scope and breadth of the claim, claim 30 is canceled, and withdrawn claims 20-29 are canceled.

The declaration of Steven Parkinson (inventor), submitted by Applicants on 04 Mar 2021 under 37 CFR § 1.132, is acknowledged and will be further discussed below as the Parkinson Declaration.

This application is a domestic application, filed 17 Oct 2019; and claims benefit of provisional application 62/746,943, filed 17 Oct 2018.

Claims 1-19 and 31-32 are pending and are allowed herein.

Terminal Disclaimer
The terminal disclaimer filed on 04 Mar 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Amendment, filed 04 Mar 2021, with respect that claim 30 being objected to under 37 CFR 1.75 as being a substantial duplicate of allowable claim 11 has been fully considered and is persuasive, as claim 30 is canceled.  
This objection has been withdrawn. 

Rejections Withdrawn
Applicant’s Amendment, filed 04 Mar 2021, and the Parkinson Declaration, filed 04 Mar 2021, with respect that claims 1-19 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 2011/0135713, published 9 Jun 2011, provided by Applicant in IDS mailed 22 Jul 2020) in view of Donnelly et al. (Lancet Infect. Dis., 2003, 3, p405–412, of record) and Acharya et al. (J. Am. Chem. Soc., 2004, 126, p2862-2869, provided by Applicant in IDS mailed 22 Jul 2020) has been fully considered and is persuasive, as claim 30 is canceled and amended claims 1-19 and 31-32 are drawn to the compound having the particular structure as recited in claims 1 and 11. Applicant's remarks and the Parkinson Declaration are persuasive that the closest prior art does not teach or fairly suggest all limitations of the instant invention as claimed, including those 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 04 Mar 2021, with respect that claims 1-4, 6-12, 14-19, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 and 33-35 of copending Application No. 16/006,660 has been fully considered and is persuasive, as claim 30 is canceled and amended claims 1-4, 6-12, 14-19, and 31-32 are drawn to the compound having the particular structure as recited in claims 1 and 11. Applicant's remarks are persuasive that the claims 25 and 33-35 of copending Application No. 16/006,660 do not teach or fairly suggest all limitations of the instant invention as claimed, including the unexpected properties of said compound that are not reasonably predicted by the teachings of the prior art. 
This provisional rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 and 31-32 are allowed in view of the Parkinson Declaration.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.